EXHIBIT 99.3 FOR IMMEDIATE RELEASE – May 13, 2008 Anchor Funding Services, Inc. reports fiscal 2008-first quarter results. Boca Raton, Fl. (PR Newswire)/May 13, 2008 - Anchor Funding Services, Inc. (OTC Bulletin Board Symbol “AFNG”) announced today its results for its first quarter of 2008. The company reported 2008 finance revenues and net loss of $211,661 and $(422,881) as compared to finance revenues and net loss of $100,106 and $(129,907) for the comparable prior year period. The increase in net loss is attributable to the company’s investments in launching various sales initiatives, hiring marketing and operations personnel, an increase in general and administrative costs and compliance costs as a public reporting company. Morry F.
